Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-15 and 17-20 are pending, claims 5 and 16 have been canceled and claims 1, 10-13, 19 and 20 have been amended.
In light of the Applicant’s amendment, previous objection to claim 12 has been withdrawn. However, the amended claim has been objected to for new informalities. 
In light of the Applicant’s amendment rejections of claims 10-12 under 35 US 35 U.S.  112(b) have been withdrawn.
Respond to amendments
	Applicant’s amendments filed on   01-07-2022 has been considered and entered.	

Response to Arguments
	Applicant's amendments/arguments filed on 01-07-2022 have been fully considered but are moot in view of the new ground(s) of rejection.
	Applicant’s arguments filed on 01-07-2022 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made (as shown in the office action below).
Objection
	Claims 10-12, 19 and 20 are objected to for the following informality:
	In claim 10-12, 19 and 20, it is suggested to replace the  “and combination thereof” with –or combination thereof”, in order to provide more clarity. Appropriate correction required.
“may” from the claims, in order to provide more clarity. Appropriate correction required. 
	
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 6, 8 and 11-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Karalis et al. (US Publication No. 2017/0339248), in view of in view of Fujioka (US Publication No. 2013/0254660).
	As per claim 1, Karalis teaches a method of improving safety in a web browsing environment , comprising: receiving a request for web content  (paragraph [0041], “the user 130 initiates a navigation of the web browser”); determining that the requested web content is known or suspected to include unsafe [malicious] content (paragraph [0041],“in response to the attempted navigation to the website 210, the mode module 118 detects that the website 210 is associated with potentially unsafe content”); and
changing a mode of a web browser to restrict presentation of the known or suspected unsafe [malicious] content in the requested content (paragraph [0020],“automatically switching between different browsing modes, such as switching between a normal browsing mode and private browsing mode”, in contrast to normal browsing mode, in private browsing mode site-related data is not collected and cached on a browsing device; and paragraph [0041], the mode module 118 detects that website 210 is associated with potentially unsafe content  and to cause a mode change from a normal browsing mode to private browsing mode), wherein changing a mode of the web browser comprises allowing presentation of the igure 3 and paragraph [0042], “notification 214 notifies  the user 130 that the website 210 is identified as including unsafe content, and prompts the user 130 for instruction  on how to proceed”, and paragraph [0119], “Step 908 performs an action pertaining the request to navigate the web browser to the website based on an instruction provided to the prompt. [a] user, for instance, provide input to the prompt indicating a particular behavior, such as a browsing mode to be used for browsing to the website”). 
	While Karalis teaches changing a mode of the web browser comprises allowing presentation of the known or suspected unsafe content upon receipt of instruction form the user, Karalis does not explicitly disclose allowing presentation of the known or suspected malicious content upon receipt of a password or PIN. However, in an analogous art, Fujioka discloses allowing presentation of the restricted content upon receipt of a password or PIN (paragraph [0273],”prompting of password entry , and granting access to a restricted action, interface, application, or area when the password is authenticate”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Fujioka, in order to provide access to restricted resources based on authorization and password validation.
It is noted, Karalis in view of Fujioka does not label the content as malicious content and instead calls the content unsafe and restricted content. However, it is noted that a particular label does not affect the functionality of the invention as claimed. The process for determining a content is suspected and changing the mode of a web browser to restrict the presentation of suspected content does not depend on if the suspected content called malicious or unsafe and would have been performed the same regardless of the labeling of the suspected content. 
	As per claim 13, Karalis teaches a method of improving safety in a web browsing environment  comprising: receiving a request for web content from a network server (paragraph [0041], “the user 130 initiates a navigation of the web browser”); determining that the requested web content is known or suspected to include unsafe [malicious] content (paragraph [0041],“in response to the attempted navigation to the website 210, the mode module 118 detects that the website 210 is associated with potentially unsafe content”); changing a mode of a network client to restrict network client access to the known or suspected unsafe [malicious] content in the requested content (paragraph [0020], “automatically switching between different browsing modes, such as switching between a normal browsing mode and private browsing mode”, in contrast to normal browsing mode, in private browsing mode site-related data is not collected and cached on a browsing device; and paragraph [0041], the mode module 118 detects that website 210 is associated with potentially unsafe content  and to cause a mode change from a normal browsing mode to private browsing mode), wherein changing a mode of the network client comprises allowing presentation of the known or suspected unsafe [malicious] content in the requested content upon receipt of an instruction from the user  (figure 3 and paragraph [0042], “notification 214 notifies  the user 130 that the website 210 is identified as including unsafe content, and prompts the user 130 for instruction  on how to proceed”, and paragraph [0119], “Step 908 performs an action pertaining the request to navigate the web browser to the website based on an instruction provided to the prompt. [a] user, for instance, provide input to the prompt indicating a particular behavior, such as a browsing mode to be used for browsing to the website”). 
	While Karalis teaches changing, a mode of the network client comprises allowing presentation of the known or suspected unsafe content upon receipt of instruction form the user, Karalis does not explicitly disclose allowing presentation of the known or suspected malicious content upon receipt of a password or PIN. However, in an analogous art, Fujioka discloses allowing presentation of the restricted content upon receipt of a password or PIN (paragraph [0273],”prompting of password entry , and granting access to a restricted action, interface, application, or area when the password is authenticate”).

It is noted, Karalis in view of Fujioka does not label the content as malicious content and instead calls the content unsafe and restricted content. However, it is noted that a particular label does not affect the functionality of the invention as claimed. The process for determining if a content is suspected and changing the mode of a web browser to restrict the presentation of suspected content does not depend on if the suspected content called unsafe or malicious and would have been performed the same regardless of the labeling of the suspected content. 
	As per claims 2 and 14, Karalis furthermore discloses, wherein restricting presentation of known or suspected malicious content comprises one or more of restricting a request for login credentials, financial account numbers or related information (financial information), scripts, executable code, and download links (paragraph [0079], “personal identifiable information , financial information”).
	As per claim 3, Karalis furthermore discloses wherein the determining is performed by comparing the received request for web content against a blacklist of known or suspected malicious web content (paragraph [0055], “blocked websites list”).
	As per claim 6, Karalis furthermore discloses, wherein the method is implemented in a web browser (paragraph [0019], “web browser”).
	As per claim 8 and 17, Karalis furthermore discloses, wherein the determining is performed using a networked computer service in communication with the web browser/ network client (figure1, 2 and paragraph [0040]-[0041]).
	As per claims 11 and 20, Karalis furthermore discloses, wherein malicious content comprises content that may put a user at risk, comprising personally identifiable information (personal user information), account numbers, user names or passwords and combination of thereof (paragraph [0079],personal user information ).
As per claim 12, Karalis furthermore discloses, wherein malicious content comprises content that is undesirable comprising:  pornography, sexually explicit content, vulgar language, content related to smoking/vaping, content related to alcohol or drugs, content related to violence or weapons, portrayal of harmful or dangerous activities and combination thereof (paragraph [0079],  unsafe subject ,matter such as adult-oriented content /pornography).
	
	Claims 4, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karalis in view of Fujioka, further in view of Bennett (US Publication No. 2009/0282485).
	As per claim 4 and 15, Karalis in view of Fujioka teaches all limitation of claim as applied to claim 1 and 13 above. Karalis in view of Fujioka does not explicitly teach, the determining is performed by evaluating the content in the received request for web content using one or more of signatures, heuristics, or artificial intelligence. However, evaluating the content in the received request for web content by using one or more of signatures is old and well known in art of computer security, as illustrated by Bennett (paragraph [0025], “detecting signatures of the malware, which corresponds to claimed “using one or more of signature”).
	It would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Fujioka with Bennett and implement the well know malware signatures, in order to achieve the predictable result of identifying and detecting malwares in the content. 
	As per claim 9 and 18, Karalis in view of Fujioka teaches all limitation of claim as applied to claim 1 and 13 above. Karalis in view of Fujioka does not explicitly teach the determining is performed using anti-malware software installed on the same computer as the web browser or the network client. However, determining by using anti-malware software installed on the same computer as the web browser or  as the network client is old and well known, as illustrated by Bennette (figure 2, paragraph [0036], client machine includes malware detection module and browser 209, and paragraph [0025]  detecting malware). 
. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Karalis in view of Fujioka, further in view of Amrutkar et al. (US Publication No. 2015/0067853).
	As per claim 7, Karalis in view of Fujioka teaches all limitation of claim as applied to claim 1 above. Karalis in view of Fujioka does not explicitly teach the method is implemented in a web browser extension or plugin. However, in an analogous art, Amrutkar discloses the method is implemented in a web browser extension or plugin (claim 18, browser extension used in determining malicious webpage and preventing displaying of the webpage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis in view of Fujioka with Amrutkar, in order to achieve the predictable result of protecting users from visiting malicious websites (paragraph [0104]).

	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karalis, in view of Fujioka, further in view of Vuksan et al. (US Publication No. 2011/0264804)
	As per claims 10 and 19, Karalis in view of Fujioka discloses all limitation of the claim as applied to claim 1 and 13 above. Karalis in view of Fujioka does not explicitly disclose but in an analogous art, Vuksan discloses, wherein malicious content includes  content that may pose a danger to a computer system comprising malware, viruses, Trojans, ransomware and combinations thereof (paragraph [0057], malicious features). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karalis and Fujioka with vuksan, in order to achieve the predictable result of protecting the computer system from viruses and malicious activities.
References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kanevsky et al.  US Publication No. 2012/0240237, is directed to, a method and computer program product for operating a web browser in an open browsing mode and a private browsing mode.

Conclusion


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437